Citation Nr: 1505731	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  08-26 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a reduction from 40 percent to 10 percent, effective December 1, 2013, for peripheral neuropathy, right lower extremity, was proper.

2.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity, in excess of 10 percent prior to August 5, 2008, and in excess of 40 percent thereafter.

3.  Entitlement to a compensable rating for residuals of right herniorrhaphy prior to August 20, 2012, and in excess of 10 percent thereafter.
 
4.  Entitlement to a compensable rating for a surgical scar, residuals of right herniorrhaphy, prior to August 20, 2012, and in excess of 10 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Winston-Salem, North Carolina.  An August 2007 rating decision, in pertinent part, continued a 10 percent disability rating for peripheral neuropathy.  Thereafter, in an August 2009 supplemental statement of the case (SSOC), the RO increased the rating for peripheral neuropathy to 40 percent, effective August 5, 2008.  A December 2009 rating decision denied entitlement to a TDIU.  Finally, a May 2011 rating decision continued noncompensable ratings for a surgical scar and residuals of right herniorrhaphy.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing, a transcript of which has been associated with the claims file.

In July 2012, the Board, in pertinent part, remanded the increased rating issues and the TDIU issue for further development, including providing an examination and associating additional treatment records with the claims file.  

In a March 2013 SSOC, the RO increased the evaluations of the Veteran's surgical scar and right herniorrhaphy residuals and assigned 10 percent ratings effective August 20, 2012.  Since that grant did not represent a total grant of benefits sought on appeal, these claims for increased ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Additionally, in September 2013, the RO reduced the Veteran's peripheral neuropathy evaluation from 40 percent to 10 percent effective December 1, 2013.  Although the issue of the reduction is not specifically before the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal because the claim of increased rating covers the period prior to, during, and after the reduction.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issues of whether the reduction was proper.

The Board also notes that updated medical records have been associated with the electronic VBMS claims file subsequent to the March 2013 SSOC on the issues of increased ratings for the surgical scar and residuals of right herniorrhaphy, but before the claim was recertified to the Board.  These records consist of VA treatment records detailing treatment related to peripheral neuropathy and depression/anxiety.  The Board finds that this evidence is not relevant to the issue of the propriety of the rating reduction for peripheral neuropathy or the issues of increased ratings for the surgical scar and residuals of right herniorrhaphy.  Moreover, the AOJ readjudicated the issue of an increased rating for peripheral neuropathy in a September 2013 SSOC, and specifically considered the newly received records.  As such, a remand for readjudication and issuance of another SSOC with consideration of this evidence is not warranted for those issues.  38 C.F.R. § 19.37(a) (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in Virtual VA, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The rating reduction for peripheral neuropathy did not comport with applicable statutes and regulations.

2.  Prior to August 5, 2008, the peripheral neuropathy in the Veteran's right lower extremity was characterized by intermittent pain, reduced muscle strength, mild sensory impairment, and moderate functional impairment, which most closely approximates moderate incomplete paralysis.  Incomplete paralysis to a moderately severe level has not been shown.

3.  From August 5, 2008 to May 20, 2013, the peripheral neuropathy in the Veteran's right lower extremity was characterized by constant and severe pain and severely diminished sensation and strength, which most closely approximates moderately severe incomplete paralysis.  Severe incomplete paralysis with marked atrophy, or complete paralysis, has not been shown.

4.  Since May 20, 2013, the peripheral neuropathy in the Veteran's right lower extremity most nearly approximates severe incomplete paralysis with marked muscular atrophy.  Complete paralysis has not been shown. 

5.  Prior to May 26, 2011, there is a no evidence of recurrence of a right inguinal hernia.  

6.  Since May 26, 2011, the Veteran's postoperative residuals of a right inguinal hernia have manifested as a recurrent right inguinal hernia, post-operative, that is readily reducible and does not require a truss or belt.

7.  Prior to August 20, 2012, the Veteran had a single, well-healed, right inguinal hernia repair scar measuring 2.5 centimeters in length and 0.4 centimeters in width that was neither painful nor unstable and did not cause limitation of movement.

8.  Since August 20, 2012, the Veteran had a single, well-healed, right inguinal hernia repair scar measuring 2.5 centimeters in length and 0.4 centimeters in width that was painful, but neither unstable nor restrictive of movement. 


CONCLUSIONS OF LAW

1.  The reduction of the peripheral neuropathy rating is void ab initio, and the criteria for restoration of the 40 percent rating for this condition are met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).

2.  Prior to August 5, 2008, the criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2014).

3.  From August 5, 2008, to May 20, 2013, the criteria for the assignment of a disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2014).

4.  Since May 20, 2013, the criteria for a disability rating of 60 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2014).

5.  Prior to May 26, 2011, the criteria for a compensable rating for postoperative residuals of a right inguinal hernia have not been met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338.

6.  Since May 26, 2011, the criteria for a rating of 10 percent, but not higher, for a postoperative recurrent inguinal hernia, have been met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2014).  

7.  Prior to August 20, 2012, the criteria for a compensable rating for a surgical scar, residuals of right herniorrhaphy, have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7801-7805 (2014).

8.  Since August 20, 2012, the criteria for a rating in excess of 10 percent for a surgical scar, residuals of right herniorrhaphy, have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In light of the favorable decision restoring the 40 percent rating for peripheral neuropathy of the right lower extremity, the Board finds that any VA deficiency in complying with VCAA is harmless error as the Board's action below constitutes a full grant of benefits for that issue.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this regard, letters sent to the Veteran in April 2007, May 2008, and December 2010 provided the notice required under the VCAA, including of the evidence and information necessary to substantiate his increased rating claim, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.; Vazquez-Flores, supra.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The issues were last adjudicated by the RO in March 2013 and September 2013 supplemental statements of the case.  Thus, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Additionally, the Board finds that there has been compliance with its July 2012 remand directives, which included providing the Veteran with an examination to determine the current severity of the disabilities at issue.  That examination was conducted in August 2012.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran was afforded VA examinations in April 2007, March 2009, May 2010, January 2011, and August 2012 to determine the nature and severity of his right knee disability.  Additionally, an addendum opinion was obtained in May 2011.  The Board finds that, when taken together, the examinations are adequate in order to evaluate the Veteran's service-connected peripheral neuropathy and hernia residuals, including scar, as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds that the most recent examination report substantially complies with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, neither the Veteran nor his representative has challenged the adequacy of that examination report for purposes of his increased rating claim.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for increased ratings.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.  To the extent any notice deficiencies are perceived, they were cured by further development of the evidence by the Board.  Accordingly, the Board will proceed to a decision.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Propriety of Rating Reduction

A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio and the prior rating must be restored. See Greyzck v. West, 12 Vet. App. 288, 292 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For reductions in rating to be properly accomplished, specific requirements must be met. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Where a reduction in a rating would result in a decrease in the overall amount of compensation payable, proper procedure begins with the preparation of a rating decision proposing the reduction and setting forth the material facts and reasons for it. 38 C.F.R. § 3.105(e).  In addition, the Veteran must be notified in writing that he may request a predetermination hearing, provided that the request is received within 30 days of the date of the notice, and that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.; 38 C.F.R. § 3.105(i)(2).  If after consideration of any additional evidence timely received, including that from any predetermination hearing, the reduction still is found warranted, a final rating decision setting forth the evidence and reasons for it is to be prepared.  Id.  The effective date of the reduction is the last day of the month in which a 60-day period from the date of the notice to the Veteran expires. Id.; 38 U.S.C.A. § 5112(b)(6). 

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2014).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  

Examinations thus usually are the comparison point for determining whether there has been improvement.  Collier v. Derwinski, 2 Vet. App. 247 (1992); Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Those examinations forming the basis for a reduction must be adequate, certainly as comprehensive as the examination on which the existing rating was based.  Faust v. West, 13 Vet. App. 342 (2000); Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Furthermore, under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect. 38 C.F.R. § 3.344(b).  The rating decision and statement of the case (SOC) pertaining to the rating reductions must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344(a)-(b).

In this case, the RO proposed the rating reduction in a March 2013 SSOC.  In a September 2013 SSOC, the RO reduced the evaluation of peripheral neuropathy from 40 percent to 10 percent, effective December 1, 2013.  The 40 percent rating had been effective since August 5, 2008.  Thus, the rating had been in effect for more than 5 years, and the provisions of 38 C.F.R. §§ 3.344(a) and (b) apply.

The procedural requirements of 38 C.F.R. § 3.105 also apply here.  This is because the reduction in the Veteran's peripheral neuropathy disability evaluation from 40 to 10 percent resulted in a decrease in his compensation payments.  However, the requirement that a rating be prepared proposing the reduction was not met.  In this case, no rating decision proposed the reduction.  Instead, the Veteran was sent a letter which advised him to consult the March 2013 rating decision and SSOC for "a detailed explanation about our proposal, the reason for it, and the evidence considered."  The March 2013 rating decision simply states, "See SSOC."  The March 2013 SSOC contains the proposed rating reduction.   An SSOC "is a document prepared by the [AOJ] to inform the appellant of any material changes in, or additions to, the information included in the [SOC] or any prior [SSOCs]. In no case will a [SSOC] be used to announce decisions by the [AOJ] on issues not previously addressed in the [SOC]." 38 C.F.R. § 19.31 (2011).  Such scenario is precisely what occurred here.  Specifically, the September 2008 SOC did not discuss reduction whereas the March 2013 SSOC announced the decision to consider reduction.

Moreover, neither the March 2013 SSOC that proposed the reduction, nor the September 2013 SSOC that effected the reduction, cited to or discussed the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  Thus, the RO did not address whether reexamination disclosed sustained material improvement.  Nor did the RO address whether any improvement in the disability actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  There also was no finding that the examination used as a basis of reduction was as complete as those upon which payment was authorized or continued.  

Essentially, the RO's September 2013 reduction shows it instead appears to have analyzed the issue of reduction of the 40 percent rating just as it would claims for an increased rating, by focusing on what the evidence must show for a rating in excess of 10 percent, rather than discussing the overall improvement of the Veteran's service-connected disability.  Whenever the RO in this way impermissibly places the burden of proof on the Veteran to show his disability has worsened, rather than the RO showing it has improved, the RO has not complied with 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 40 percent rating assigned for peripheral neuropathy must be restored, effective August 5, 2008.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

III. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Peripheral Neuropathy, Right Lower Extremity

In an April 2007 statement, the Veteran's father reported that the Veteran complained of pain in his right leg for many years and that he is often unable to stand or walk without the assistance of a cane.  

The Veteran was afforded a VA examination in April 2007.  The Veteran reported that his right lower extremity peripheral neuropathy started in 1978 with residual nerve damage from his right herniorrhaphy causing numbness, weakness, spasms, and intermittent pain in his right lower leg from the thigh to the ankle.  The Veteran reported that his right leg has weakened to the point of falls intermittently in the past year and that he uses a cane at all time.  The Veteran reported four falls in the past year.  

On examination of the right lower extremity, the examiner noted that the right leg muscles appeared normal in size and structure.  There was no evidence of atrophy or decrease in size of the leg.  The thighs and calves were equal size on the right and the left.  The Veteran's muscle strength was 2/5.  The examiner indicated that functional impairment was mostly related to mobility and some numbness and tingling with sitting, standing, and walking, with the right leg falling asleep at times.  The examiner reported that the affected nerves were the sciatic and femoral and that the Veteran had mild sensory impairment evidenced by pinprick and soft touch physical examination.  The examiner also noted that the Veteran had a slight limp and that he was walking with a cane.  A sensory function report showed that the right lower extremity had decreased vibration, normal pain, decreased light touch, and normal position sense.  The examiner also noted that there was no muscle atrophy, no abnormal muscle tone or bulk, no tremors, tics, or other abnormal movements, and that no joint function was affected by the nerve disorder.  The examiner reported that the peripheral neuropathy had moderate effects on chores and exercise, mild effects on shopping, recreation, traveling, and feeding, and no effects on bathing, dressing, toileting, and grooming.  

In August 2007, the Veteran developed numbness of the left face, arm, and leg and was found to have a right thalamic infarct.  In September 2007, the Veteran was diagnosed with neurosyphillis.  

In January 2008, the Veteran underwent an electromyography (EMG).  The Veteran reported pain starting in the low back radiating down both lower extremities equally involving the entire limb circumferentially without a specific dermatomal pattern.  He also reported numbness in the whole leg bilaterally.  After the EMG, the impression was peripheral polyneuropathy characterized as demyelinating mainly effecting both sensory and motor fibers with evidence of subacute to chronic distal denervation/reinnervation changes.  The findings did not show evidence of a pattern suggestive of radiculopathy in either extremity.  

In February 2008, an MRI of the thoracic spine showed transverse myelitis at the T7 vertebrae consistent with a T10 spinal cord level.  A February 2008 treatment note shows that the Veteran was using a wheelchair.  In February 2008, the Veteran moved to North Carolina.  During a consultation to establish care at a new VAMC, the Veteran reported that his symptoms started in August 2007, when he was first diagnosed with neurosyphilis, and that, prior to that, he was able to walk without assistance.  He reported that now he requires the assistance of a wheelchair and/or walker and that he can barely stand on his own.  

In a February 2008 letter, the Veteran's treating VA physician indicated that the Veteran "suffers from significant neurological disease and has now developed polyneuropathy.  He has difficulty with ambulation and is now using a walker."  The physician also reported that the Veteran had reduced balance and frequent falls.  

Also in February 2008, the Veteran was examined as part of his application for SSA disability benefits.  The examiner noted an ataxic unsteady gait, requiring the support of a walker.  On examination, the Veteran's knees had flexion of 0-90 degrees.  A sensory examination revealed diminished strength in the lower extremities of 2/5 and reflexes of 1+.  

In April 2008, a nerve conduction study was "essentially normal with no evidence of peripheral neuropathy."  There was a borderline slowing in the right peroneal nerve across the fibular head, which may represent a compressive neuropathy at that site.  

In June 2008, the Veteran's father reported that the Veteran's "health has deteriorated to the point that he has gone from a cane to a walker and as of this date, a mobile scooter."  The Veteran's father indicated that the Veteran "is unable to stand for any significant length of time due to constant pain, numbness, and weakness in his back and leg preventing him from getting a restful night of sleep."  

A June 2008 VA treatment note shows that the Veteran reported falls within the past year.  On examination, the Veteran's strength was 4/5.  The Veteran was able to use a cane to walk to the examination table.  He had decreased sensation in the lower extremities.  

A June 2008 VA spinal cord injury treatment note shows that the Veteran complained of residual neuropathic pain.  The Veteran reported that he was using a scooter, but he was doing exercises at home and walking using his cane.  

An August 2008 private treatment note shows that the Veteran reported chronic right extremity sharp, burning pain, which varies in severity from 7/10 to 10/10.  The Veteran reported that this pain began after repair of a right inguinal hernia.  On examination, the Veteran was using a walker.  His motor strength was 3/5 on the right, and sensation was decreased in both feet, more so on the right.  The examiner noted no atrophy.  Range of motion in the joints was full, but painful at the hip and knee.  The Veteran's gait was steady.  The Veteran was diagnosed with chronic neuropathy of both lower extremities.

In a March 2009 letter, the Veteran's private physician reported that the Veteran has continued severe weakness of both lower extremities, primarily on the left.  The physician indicated that the Veteran now has "moderately severe paralysis of the sciatic nerve with plantar flexion, dorsiflexion, knee extension, and knee flexion on the left 2/5 throughout.  On the right, his strength is 3/5 plantar, dorsiflexion, knee flexion, and knee extension."  The physician reported that the Veteran requires the use of a cane on the right side for ambulation and that he has great difficulty in standing from a seated position.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that he experienced pain down the leg and peripheral neuropathy since his right inguinal hernia repair in 1979.  The Veteran reported that in the last several years, he developed a transverse myelitis secondary to neurosyphillis and now he has burning pain, numbness, and tingling going down both legs.  He also reported weakness in both lower extremities.  The Veteran was using a scooter and stated that he could not get out of the scooter to transfer himself to the examining table.  On examination, the Veteran had diminished sensation to sharp stimuli to both the right and left inguinal area.  There was also diminished sensation of the ankles and in the legs and a loss of reflexes in the lower extremities.  The examiner noted loss of motor strength.  The examiner also noted that there was no real difference between the two extremities.  The examiner indicated that "[a]ny peripheral nerve problem that he had related to the inguinal hernia is obscured by the transverse myelitis and the neurological deficit secondary to this.  Therefore, one cannot differentiate for any previous peripheral neuropathy from an inguinal hernia because it is totally obscured by the findings from the transverse myelitis."  The examiner reported that there was "no way to separate or distinguish any symptoms in the right extremity from previous peripheral neuropathy and his present transverse myelitis."  

The Veteran was afforded a VA examination in May 2010.  The Veteran reported that he was unable to use his lower extremities and that he has constant pain to the lower extremities from the waist down.  He reported that this has been progressive for the past three to four years.  On examination, the Veteran's strength was 0 to the bilateral lower extremities, absent sharp sensation to the bilateral extremities, absent light touch to the bilateral extremities, and deep tendon reflexes were nonexistent throughout the lower extremities.  The examiner was unable to isolate a specific nerve.  The examiner indicated that "[t]his would appear to be a central neurological process and not a peripheral neurological process."  There was no muscle wasting or atrophy.  The examiner diagnosed peripheral sensory neuropathy status post right inguinal herniorrhaphy.  The examiner indicated that the diagnosis was based upon a review of the claims file with relatively consistent complaints of sensory deficit to the inner aspect of the right thigh from the time of leaving service.  The examiner reported that he was unable to delineate out the sensory deficit due to the Veteran's comorbid conditions.  The examiner indicated that nerve conductions and EMG studies would not be of any benefit due to the Veteran's demyelinating transverse myelitis, as well as the possibility of some neurotoxicity from his previous history of chemotherapy.  

An October 2010 private treatment note shows that the Veteran was walking with a walking stick and was limping.  

In an October 2010 statement, the Veteran reported that he lived in constant pain as a result of his service-connected neuropathy.

A December 2010 treatment note shows that the Veteran had very cold feet and legs.  On examination, there was 0/5 strength in the legs.  The Veteran was noted as being nonambulatory.  Sensation was severely decreased to all modalities in the legs.  

The Veteran was afforded a VA examination in January 2011.  The Veteran was in a wheelchair, and he reported that he had been unable to walk for more than ten years due to weakness of the lower extremities.  The Veteran reported being in a wheelchair for ten years.  The Veteran's lower extremities were of normal color and warm.  The dorsalis pedis and posterior tibial pulses were palpable.  The examiner noted a history of trauma to the nerve, most likely at herniorrhaphy.  The Veteran reported numbness and weakness of both lower extremities, with occasional burning pain, but no shooting pain.  The Veteran also reported weakness of both lower extremities with no tremors and no dysesthesia with pins and needles.  

On examination, the Veteran had loss of all motor function in the bilateral lower extremities, with flaccid paralysis and no active motion.  A sensory function report showed that there was no vibration, decreased pain, no light touch, and no position sense of the bilateral lower extremities.  The examiner noted mild muscle atrophy.  The examiner reported no joint symptoms, but no active joint motion due to flaccid paralysis.  In the comments section of the examination report the examiner stated that the Veteran's transverse myelitis symptoms would be difficult to differentiate from his right lower extremity peripheral neuropathy following the herniorrhaphy.  The examiner opined that the Veteran has likely had transverse myelitis since 2007, when he was treated for neurosyphilis.  The examiner opined that the right leg neuropathy condition with symptoms already existed before he was treated for neurosphyilis because the Veteran used a wheelchair for weakness of the right leg for ten years.

In an addendum opinion dated in May 2011, a VA examiner opined that the Veteran's flaccid paralysis of the right lower extremity is most likely related to his non-service connected neurosyphyllis with residual transverse myelitis.  

A July 2011 VA treatment note shows that the Veteran's extremities showed no signs of arterial or venous insufficiency, with ample muscle mass and tone.  The examiner noted that the Veteran was in a VA wheelchair and stands unassisted for the examination. 

The Veteran testified before the undersigned Veterans Law Judge in May 2012.  The Veteran testified that he cannot stand and that he is confined to a scooter.  He stated that he cannot go to the bathroom, wash, or dress on his own and that he has a nurse five days a week to help him.  The Veteran testified that the medication he takes, as well as the pain, prevents him from concentrating.  The Veteran testified that the last time he worked was over twenty years ago, when he performed jobs sitting in a wheelchair.  

The Veteran was afforded a VA examination in August 2012.  The Veteran was in a scooter and unable to stand.  The Veteran reported his belief that a nerve was cut during his right hernia surgery such that he "couldn't feel as much right lower extremity & unable to move right lower extremity much."  The Veteran reported that he last worked twenty years ago and that his pain made it difficult to move around and concentrate on his job.  The Veteran reported constant and severe numbness and tingling of the entire right lower extremity and constant aching, burning, or sharp pain of the entire lower right extremity.  The examiner reported that the nerves involved were the right L2-S2 and that the type of nerve dysfunction was possible neuralgia.  The Veteran also claimed to have had total paralysis a few times in the past, with a duration of one hour.  

On examination, the Veteran's sensory function was abnormal, there was no neuritis, no neuralgia, and no muscle wasting or atrophy.  The examiner was unable to test range of motion, but indicated that passive motion, "appeared to be ok."  The examiner diagnosed peripheral localized sensory neuropathy right medial thigh due to inguinal surgery.  The examiner opined that the rest of the Veteran's neuropathy of the right lower extremity and left lower extremity "is at least as likely as not residuals of non-service connected medical condition."  The examiner stated that "[i]t is impossible to tell if there is still a current sensory neuropathy right medial thigh at this time due to the non-service connected myelitis that affected his entire right lower extremity."  As to functional impairment, the examiner indicated that the sensory changes of the right inner thigh were possibly due to nerve injury of the genitofemoral nerve "would not significantly affect a person's ability to function" and that the Veteran "may be able to do some limited sedentary employment." 

In May 2013, the Veteran submitted a Peripheral Nerves Condition Disability Benefits Questionnaire filed out by a private examiner.  The examiner indicated that the Veteran had severe paresthesias and/or dysethesias in the bilateral lower extremities.  The examiner also indicated that the Veteran had muscle atrophy in the bilateral legs, but did not provide measurements.  The examiner noted that the Veteran had severe, incomplete paralysis of the sciatic nerve with marked muscular atrophy in the bilateral lower extremities.  The examiner indicated that the Veteran's functional impairment in the bilateral lower extremities that no effective function remains other than that which would be equally well served by amputation with prosthesis.  

As an initial matter, the Board notes that the Veteran's right lower extremities are affected by both his service-connected peripheral neuropathy and his non-service connected transverse myelitis.  When it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, numerous VA examiners have indicated that it is not possible to differentiate between the symptoms of the peripheral neuropathy and the symptoms of the transverse myelitis.  See August 2012 VA Examination Report; January 2011 VA Examination Report; May 2010 VA Examination Report; May 2009 VA Examination Report.  As such, the Board finds that all currently manifested symptoms are part of the service-connection peripheral neuropathy of the right, lower extremity.   

38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Prior to August 5, 2008, the Veteran's peripheral neuropathy of the right lower extremity was rated as 10 percent disabling for incomplete paralysis below the knee that is mild under Diagnostic Code 8599-8520 as analogous to paralysis of the sciatic nerve.  Also potentially applicable are the diagnostic codes for other tibial and femoral nerves that also address motion of the feet and leg below the knee. 38 C.F.R. § 4.124a. Diagnostic Codes 8521-26.  These diagnostic codes provide for similar or less beneficial ratings for incomplete paralysis.  Accordingly, the Board concludes that Diagnostic Code 8520 is most applicable because it addresses loss of sensation, motor, and reflex functions and provides for ratings more favorable to the Veteran.

In light of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that prior to August 5, 2008, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's peripheral neuropathy have more nearly approximated moderate rather than mild incomplete paralysis.  In this regard, on VA examination in April 2007, only mild sensory impairment evidenced by pinprick and soft touch physical examination was observed; however, the Veteran had only 2/5 muscle strength and walked with a cane.  Additionally, the examiner noted several moderate functional limitations.  In February 2008, the Veteran had 2/5 muscle strength.  In June 2008, the Veteran's muscle strength was 4/5.  

However, a rating in excess of 20 percent during this period is not warranted because the evidence does not demonstrate moderately-severe incomplete paralysis of the sciatic nerve.  The Veteran had no muscle atrophy, no abnormal muscle tone or bulk, no tremors, tics, or other abnormal movements, and joint function was unaffected by the nerve disorder.  See April 2007 VA Examination Report. Moreover, during this period the Veteran was able to ambulate, albeit with a cane or a walker.  Additionally, the April 2007 examiner reported that while the Veteran's peripheral neuropathy had moderate effects on chores and exercise, it had only mild effects on shopping, recreation, traveling, and feeding, and no effects on bathing, dressing, toileting, and grooming.  These symptoms more nearly approximate moderate, rather than moderately severe, incomplete paralysis.

Since August 5, 2008, the Veteran has been assigned a 40 percent rating for moderately-severe incomplete paralysis of the sciatic nerve.  A higher rating under Diagnostic Code 8520 is not warranted unless there is severe incomplete paralysis, with marked atrophy, or complete paralysis.  The Board finds that between August 5, 2008, and May 20, 2013, a higher rating is not warranted.  In this regard, there is no evidence of marked atrophy prior to May 20, 2013.  The May 2010 examiner noted no atrophy.  In January 2011, only mild atrophy was noted.  In July 2011, the Veteran had ample muscle mass and tone and could stand unassisted.  The August 2012 examiner noted no atrophy.  Accordingly, a rating in excess of 40 percent for this period is not warranted.  

However, since May 20, 2013, the Board finds that the criteria for a 60 percent rating for severe incomplete paralysis with marked atrophy are met.  In this regard, the Veteran's private physician indicated in a report dated on May 20, 2013, that the Veteran had severe incomplete paralysis of the sciatic nerve with marked atrophy.  However, a higher rating under Diagnostic Code 8520 is not warranted because at no time during the appeals period has complete paralysis been shown.   Complete paralysis of the sciatic nerve is described as foot dangling and dropping, with no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  In this case, there is no evidence of foot dangling or dropping, and the Veteran maintained at least some muscle strength in the right lower extremity.  See May 2013 Private Examination Report.  Moreover, the May 2013 private examiner did not diagnose complete paralysis.  

Right Herniorrhaphy Residuals, Including Scar

Prior to August 20, 2012, the Veteran's residuals of a right inguinal hernia were rated as noncompensable under Diagnostic Code 7338 and under Diagnostic Code 7802.  Since August 20, 2012, the Veteran has been assigned a 10 percent rating under Diagnostic Code 7388 for a postoperative, recurrent, readily reducible hernia that is well supported by truss or belt and a 10 percent rating under Diagnostic Code 7804 for a single, painful scar.  The Veteran contends that a higher disability rating is warranted for both periods.   

By way of background, the Veteran underwent a herniorrhaphy to repair a right inguinal hernia in September 1979, while in active service.  By an initial rating decision in December 1980, the Veteran was granted a noncompensable disability rating for right herniorrhaphy with possible peripheral neuropathy right inner thigh due to possible nerve damage during the operation.   In March 2007, the Veteran filed a claim for an increased rating.  In an August 2007 rating decision, the RO separated the previously combined conditions of residuals of right inguinal hernia and peripheral neuropathy of the right lower extremity and granted service connection for a surgical scar and herniorrhaphy residuals, granting two, separate noncompensable disability ratings.  In December 2010, the Veteran submitted several statements, which the RO construed as a claim for increased ratings of the surgical scar and the herniorrhaphy residuals.  The RO denied the claim for increase in a May 2011 rating decision.  Thereafter, in a March 2013 SSOC, the RO assigned a separate 10 percent ratings for both disabilities effective August 20, 2012.

Turning to the evidence of record, VA treatment records from December 2009 to July 2011 show no complaints of, or treatment for, residuals of right inguinal hernia.  

The Veteran was afforded a VA scar examination in January 2011.  The examiner noted a linear scar of the right inguinal area measuring 0.4 centimeters by 2.5 centimeters.  The scar was not tender to palpation, and there was no adherence, underlying soft tissue damage, skin ulceration or breakdown over the scar.  The scar did not result in any limitation of motion or loss of function.  The Veteran was also afforded a VA abdomen/gastrointestinal examination in January 2011.  The examiner noted no distention and no bulging mass.  There was no palpable mass and no hernia present.  

A May 2011 VA treatment note shows that the Veteran reported that his right inguinal hernia was back.  He reported that it "bulges in the groin and [he] is able to reduce it."  The provider placed an order for a surgery consult.  

A June 2011 VA treatment note indicates that the Veteran reported right inguinal hernia symptoms of intermittent extrusion with spontaneous reduction.  On examination, there was a small, suprascrotal, right inguinal hernia, minute and easily reducible.  The examiner indicated that he could not see the previous incision.  The examiner diagnosed a small, asymptomatic hernia.  The examiner advised watchful waiting, rather than repair.  

An April 2012 VA treatment note shows that the Veteran reported that the hernia was not enlarging and that he had no complaints related to the hernia.

The Veteran testified at a hearing before the undersigned in May 2012.  He testified that his hernia was "bulging" and "very uncomfortable."  He indicated that it was painful.  

The Veteran was afforded a VA examination in August 2012.  The Veteran reported that since his last examination in January 2011, his hernia had been bulging out more and that sometimes it goes down to his right testicle area and then back up.  He reported pain in that area.  He also reported that the recurrent hernia had been present for years.  The Veteran reported that the scar was sore to the touch.  On examination, the examiner noted a small, readily reducible, right inguinal hernia.  There was an approximately three centimeter bulge in the medial inguinal region that occurred when the Veteran did Valsalva maneuver, and the area was sore to the touch.  It easily reduced when the Veteran relaxed.  The examiner indicated that a truss or belt might be helpful when the Veteran moves around.  The examiner also indicated that the surgical status was recurrent, status-post surgical repair, operable, and remediable.  Regarding, the scar, the examiner noted that it was sore to the touch, but that it was not visible.  

In June 2013, the Veteran reported to a VA treatment provider that his hernia "pops out and he has to push it back in."  

The Veteran's residuals of a right inguinal hernia are rated under 38 C.F.R. § 4.114, Diagnostic Code 7338.  The Board finds Diagnostic Code 7338 to be appropriate for rating the Veteran's disability.  There is nothing in the evidence to otherwise suggest that another diagnostic code would be more appropriate.  The medical evidence does not indicate that the Veteran has a ventral hernia or a femoral hernia.  Thus, Diagnostic Codes 7339 and 7340 are not for application.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7338.  

Under this Diagnostic Code, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as 0 percent disabling.  A 0 percent rating also is assigned if it is not operated, but remediable.  Postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt, is rated as 10-percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible, is rated as 30-percent disabling.  Whereas a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated as 60-percent disabling.  A Note to this DC provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.

After reviewing the evidence, the Board finds that, prior to May 26, 2011, a compensable rating is not warranted for residuals of the right inguinal hernia.  In this regard, there is no evidence prior to May 26, 2011, that the Veteran had a recurrence of his right inguinal hernia.  During regular VA treatment visits from December 2009 to July 2011, the Veteran did not report any symptoms related to a right inguinal hernia.  Moreover, the January 2011 examiner found no distention, no palpable mass, and no hernia present.  Review of the diagnostic criteria reflects that a compensable rating specifically contemplates a current hernia, either pre-operative or post-operative (i.e. recurrent).  As noted above, in order to receive a 10 percent disability rating, the evidence would have to show that the Veteran's service-connected right inguinal hernia was recurrent and readily reducible and well supported by truss or belt.  Here, prior to May 26, 2011, the record does not reflect any such clinical finding.  Nor has the Veteran otherwise contended that his hernia reoccurred prior to May 26, 2011.  Accordingly, the Board finds that the criteria for a compensable rating for service-connected residuals of right inguinal hernia were not met prior to May 26, 2011.

However, since May 26, 2011, there is evidence of a current hernia.  Specifically, the Veteran reported on May 26, 2011, that his hernia "was back."  Thereafter, in July 2011, a small, suprascrotal, right inguinal hernia, minute and easily reducible, was noted by a VA treatment provider.  Additionally, the August 2012 examiner noted a small, readily reducible, right inguinal hernia.  The examiner indicated that a truss or belt might be helpful when the Veteran moves around.  The examiner also indicated that the surgical status was recurrent, status-post surgical repair, operable, and remediable.  Thus, since May 26, 2011, the Veteran has met the criteria for a 10 percent rating in that there is evidence of a postoperative, recurrent inguinal hernia, readily reducible, and well supported by truss or belt.  

The Board finds that since May 26, 2011, the evidence does not support a rating in excess of 10 percent for a right inguinal hernia.  In this regard, there is no evidence that the hernia is not well supported by a truss, or not readily reducible, such that a 30 percent rating would be appropriate.  Additionally, the evidence shows that the hernia is small, rather than large, so a 60 percent rating is also not for application.  

The Veteran's surgical scar is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.  

Prior to August 20, 2012, the evidence indicates that the Veteran's surgical scar was stable and non-painful.  Thus, a compensable rating was not warranted prior to that date.  Since August 20, 2012, the evidence shows that the Veteran's scar was stable and painful to the touch, which warrants a 10 percent rating under Diagnostic Code 7804.  This is the maximum rating under Diagnostic Code 7804 for one or two scars.  The Veteran does not meet the requirements for a higher rating under the alternative Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801.  The clinical findings do not show that the service-connected postoperative scar is deep, non-linear, and is greater than 77 square centimeters.  The evidence shows that the Veteran's scar is linear and approximately one square centimeter in size.  

The Board notes that scars may alternatively be rated on limitation of function of the affected body part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Here, the Veteran reports limitations due to groin pain caused by the right hernia residuals.  However, the evidence does not show any additional functional impairment, to include limitation of motion, caused by the scar.  In this regard, the January 2011 examiner indicated that there was no limitation of function due to the scar.  Additionally, the August 2012 examiner noted the Veteran's reports of a painful scar, but stated that the only functional limitation was pain when the Veteran's underwear rubbed on the scar.  Otherwise, the examiner indicated that the scar did not limit the Veteran's function.  Moreover, the currently assigned 10 percent rating contemplates scar pain in the right groin region.  The clinical findings do not in any way suggest limitation of motion caused by the right hernia scar approximates a compensable rating for limited motion of the hip or thigh.  See generally 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.  Consequently, higher or separate ratings on the basis of limitation of function are not for application.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a noncompensable rating prior to May 26, 2011, and a 10 percent rating thereafter, for residuals of a right inguinal hernia under DC 7338 and a noncompensable disability rating prior to August 20, 2012, and a 10 percent rating thereafter, for a surgical scar under DC 7804.  See 38 C.F.R. § 4.7 (2014).  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign any additional or separate ratings.

Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's right hernia residuals, including scar, and peripheral neuropathy of the right, lower extremity with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under his disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his disabilities.  In fact, as discussed above, the symptomatology of the Veteran's disability centers on his complaints of pain, paralysis, and a recurrent hernia.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

A 40 percent disability rating for service-connected peripheral neuropathy, right lower extremity is restored, effective August 5, 2008.

Entitlement to a 20 percent disability rating, but no higher, for peripheral neuropathy, right lower extremity, prior to August 5, 2008, is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy, right lower extremity, for the period from August 5, 2008, to May 20, 2013, is denied.

Entitlement to a 60 percent disability rating, but no higher, for peripheral neuropathy, right lower extremity, since May 20, 2013, is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a compensable disability rating for a surgical scar, residuals of right herniorrhaphy, prior to August 20, 2012, is denied. 

Entitlement to a disability rating in excess of 10 percent for, a surgical scar, residuals of right herniorrhaphy, since August 20, 2012, is denied.

Entitlement to a compensable disability rating for residuals of right herniorrhaphy, prior to May 26, 2011, is denied.

Entitlement to a 10 percent disability rating, but no higher, for residuals of right herniorrhaphy, since May 26, 2011, is granted, subject to the law and regulations governing the criteria for award of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue of entitlement to a TDIU.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted in the Introduction, the issue of entitlement to a TDIU was previously remanded by the Board in order for the AOJ to conduct additional development and readjudicate the issue of entitlement to a TDIU in light of the Board's grant of service connection for an acquired psychiatric disorder.  However, in the March 2013 SSOC that continued the denial of entitlement to a TDIU, the Veteran's service-connected acquired psychiatric disorder was not considered in determining whether the Veteran's service-connected disabilities render him incapable of obtaining and maintaining substantially gainful employment.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, although individual VA examination reports of record do provide some information regarding the limitations caused by the Veteran's service-connected disabilities, they do not all directly and sufficiently address the question of his employability in light of the combined effect of his service-connected disabilities.  Additionally, the Veteran testified at the May 2012 hearing regarding the effects that his various medications have on his ability to work, but none of the examination reports discuss the effect of the Veteran's medications on his employability.  The Board thus finds that the Veteran should be scheduled for a VA examination to assess the combined effect of his service-connected disabilities, to include the effect of medication, on his employability.  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for his service-connected disabilities.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Thereafter, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  The examiner must elicit from the Veteran a full work and educational history.   

The AOJ should provide the examiner with a list of all service-connected disabilities.

The VA examiner must address the extent of functional and industrial impairment due to the combined effect of the Veteran's service-connected disabilities, to include the effect of medications taken by the Veteran.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above, and conducting any additional development deemed necessary, readjudicate the claim for a TDIU in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


